 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   LEEROY WILLIAMS,                                   Case No. 1:19-cv-00873-DAD-SAB

11                   Plaintiff,                         ORDER REQUIRING PLAINTIFF TO FILE
                                                        DISPOSITIONAL DOCUMENTS
12           v.

13   UNIVERSAL TECHNICAL INSTITUTE,                     (ECF No. 5)
     INC.,
14                                                      SIXTY DAY DEADLINE
                     Defendants.
15

16

17          On August 15, 2019, Plaintiff filed a notice of settlement informing the Court that the

18 parties have reached settlement resolving this action.

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates are VACATED; and

21          2.      Plaintiff shall file dispositional documents within sixty (60) days of the date of

22                  entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        August 15, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                    1
